Citation Nr: 1215114
Decision Date: 04/25/12	Archive Date: 05/24/12

Citation Nr: 1215114	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-11 295	)	DATE APR 25 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether vacatur of an October 29, 2010, decision of the Board of Veterans' Appeals (Board), which denied an evaluation in excess of 10 percent for residuals of a right tibia and fibula fracture with scar and slight shortening of the leg and denied service connection for residuals of a head trauma, is warranted. 

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a right tibia and fibula fracture with scar and slight shortening of the leg.

3.  Entitlement to service connection for residuals of a head trauma.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1960 to May 1963 and October 1963 to October 1966.  He had additional service as a member of the Army National Guard from September 1956 to September 1959.

These matters come before the Board on appeal from a January 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Houston, Texas, RO now has maintained jurisdiction over the claims based on the Veteran's residency.

In an October 2010 decision, the Board remanded the question of service connection for a psychiatric disorder for further development.  The Board also denied service connection for residuals of a head trauma and increased evaluation for a right leg disability in the October 2010 decision.  Because the Veteran had timely requested a hearing that was not associated with the file at the time of that decision, the claims must be considered de novo by the Board.

In a February 2011 decision, the Board again remanded the issue of service connection for a psychiatric disorder for further development; the Veteran had requested a personal hearing with respect to that issue.  A hearing before a Veterans Law Judge was scheduled for January 2012, but the Veteran failed to report.  However, in March 2012 correspondence, he reported that the failure was due to a lack of transportation to the RO.  

The Board accepted the March 2012 correspondence as a motion to reschedule the hearing, and granted that motion in an April 2012 Order.

The appeal regarding the merits of the claims is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  On October 29, 2010, the Board issued a decision denying an evaluation in excess of 10 percent for residuals of a right tibia and fibula fracture with scar and slight shortening of the leg, as well as service connection for residuals of a head trauma.

2.  In April 2012, the Board discovered that mail which was received, but not attached to the file, at the time the October 2010 decision was issued included a request for a personal hearing before a Veterans Law Judge.


CONCLUSION OF LAW

The October 29, 2010, Board decision addressing the issues of entitlement to an evaluation in excess of 10 percent for residuals of a right tibia and fibula fracture with scar and slight shortening of the leg, and service connection for residuals of a head trauma, is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 (2009).  Denial of due process is conceded when the appellant was denied his right to representation through the action or inaction of VA personnel, or where there was a prejudicial failure to afford the appellant a personal hearing.  Id.

The Board issued a decision denying an evaluation in excess of 10 percent for residuals of a right tibia and fibula fracture with scar and slight shortening of the leg, and service connection for residuals of a head trauma on October 29, 2010.  The claims file reflects that a request for a hearing before a Veterans Law Judge was actually received at the Board's offices on October 27, 2010.  The mail was not, however, associated with the file prior to dispatch of the case.

Because one issue, regarding service connection for a psychiatric disorder, was remanded for further development, the case file was sent to the Appeals Management Center (AMC) in Washington, DC.  Meanwhile, the Veteran and his representative were notified of the adverse Board decision.  In November 2010 correspondence, the Veteran noted the pending hearing request and moved to vacate the October 2010 Board decision for scheduling of the hearing.  It appears the mail once again chased the claims file, as the case had been returned to the Board.  In February 2011, the Board, unaware of the unassociated mail, remanded the psychiatric claim for scheduling of a hearing on that issue, and noted the other issues were the subject of a final Board decision.  

Following the Veteran's failure to report for his scheduled videoconference hearing in January 2012, the case was returned to the Board, by which time all previously unassociated mail appears to have been included in the file.

The record clearly reflects that the Veteran had requested a Board hearing prior to the issuance of a decision on any appellate issue.  Due process requires that he be afforded a real opportunity for such.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a). 

Accordingly, the Board's October 29, 2010, decision denying an evaluation in excess of 10 percent for residuals of a right tibia and fibula fracture with scar and slight shortening of the leg, as well as service connection for residuals of a head trauma must be vacated.

ORDER

The October 29, 2010, Board decision addressing the issues of entitlement to an evaluation in excess of 10 percent for residuals of a right tibia and fibula fracture with scar and slight shortening of the leg, and service connection for residuals of a head trauma, is vacated.


REMAND

Remand is required to ensure compliance with due process requirements.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

In October 27, 2010, correspondence, the Veteran requested a hearing, in person at the RO (Travel Board)or via videoconference, before a Veteran's Law Judge with respect to all three appellate issues.  This request was renewed in November 2010 correspondence.  Although the Veteran failed to report for a hearing with respect to one of those issues in January 2012, the Veteran has shown good cause for the failure, and a motion to reschedule has been granted.

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).  Travel Boards and videoconference hearings are scheduled by the RO.
 
Accordingly, the case is REMANDED for the following action:

Contact the Veteran and inform him of his options for a Board hearing, to include Travel Board and videoconference hearings from the RO.  

Schedule the Veteran for the form of hearing he elects.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Citation Nr: 1040653	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-11 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right tibia and fibula fracture with scar and 
slight shortening of the leg.

2.  Entitlement to service connection for residuals of a head 
trauma.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 1960 to May 1963 and October 1963 to October 1966.  He 
had additional service as a member of the Army National Guard 
from September 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied entitlement to the benefits 
sought.   The Houston, Texas, RO now has jurisdiction of the 
claim.

The issue of service connection for PTSD has been recharacterized 
to better reflect the evidence of record and the Veteran's 
allegations.  Further, a Veteran, as a layperson, lacks the 
specialized training and knowledge needed to differentiate 
between various psychiatric diagnoses; a claim for one diagnosed 
condition must therefore be read liberally and considered a claim 
for all diagnosed conditions.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

The issues of service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Current residuals of the right tibia and fibula fracture are 
a well healed superficial scar of the calf, measuring 1 cm by 16 
cm, shortening of the right leg by 3 cm (1 in), and slight 
limitation of motion of the right knee to 125 degrees flexion.

2.  The Veteran did not sustain a head injury in service, nor 
does the competent evidence of record show any current disability 
related to a head trauma.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
residuals of a right tibia and fibula fracture with scar and 
slight shortening of the leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.71a, 4.118, Diagnostic Codes 5262, 5275, 7802, 7803, 
7804 (2010).

2.  The criteria for service connection of residuals of a head 
injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in June 2005.  Notice was supplemented in June 2009, 
following the initial adjudication, followed by readjudication of 
the claim in a July 2010 supplemental statement of the case.  A 
multipart notice suffices so long as the notice affords the 
claimant understandable information and a meaningful opportunity 
to participate in the claims process.  Mayfield v. Nicholson, 444 
F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

VA has obtained relevant service treatment and personnel records, 
as well as extensive VA treatment records.  The Veteran has 
submitted copies of conviction certifications dated after 
service, and statements from friends with knowledge of his 
situation.  The Veteran has been afforded repeated physical 
examinations, the reports of which contain adequate findings and 
rationale for adjudication.  The Veteran declined an opportunity 
for a hearing.  All known and available records relevant and 
necessary to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evidence

Service treatment records reveal no notation or complaint of any 
orthopedic disability or head trauma at a September 1959 
induction examination.  The same is true of the May 1960 
enlistment examination. In May 1960, the Veteran was treated for 
a laceration over the left eyebrow; there was no indication of 
how he sustained the injury.  He was treated for a second 
laceration in July 1965, when he allegedly tripped and fell, 
striking his head on a locker.  Records indicate the Veteran was 
drunk.  In September 1960, the Veteran was struck from behind 
while walking along the road in Frankfurt, Germany.  Records show 
that he sustained a severe fracture of the right tibia and 
fibula; there is no mention of a head injury or loss of 
consciousness.  At March 1963 and October 1966 separation 
examinations, a residual scar from the surgery to repair the 
fracture was noted, as was the fact that the Veteran was on a 
permanent profile.

Personnel records indicate that while the Veteran was praised for 
the performance of his duty, he was also the subject of repeated 
disciplinary actions related to fighting, failure to report, and 
drinking.  In October 1965, his commanding officer requested that 
a bar to re-enlistment be imposed.  Although the Veteran was good 
at his job, his off duty behavior was so poor that he was a 
liability to the Army.  The recommendation noted several 
incidents of treatment for lacerations to the head as a result of 
fighting while drinking.  

The VA hospital identified by the Veteran as having provided all 
his treatment certified that there were no treatment records from 
1967 to 2004.  VA treatment records from July 2004 to March 2010 
reveal that the Veteran reported being involved in a serious 
accident in service.  He stated he was hit by a car from behind 
and "almost died."  The Veteran complained of right hip, ankle, 
and knee pain, which he associated with his fracture.  An 
orthopedic surgeon, however, noted that the joints were 
"benign."  Some weakness of the right ankle was noted, and a 
proximal lateral scar was adherent.  In June 2005, the Veteran 
reported that he had suffered a severe head injury in service 
when struck by a car; he had been unconscious for an unknown 
time.  He had also been injured in a 1983 car accident when the 
car he was riding in flipped and rolled three times.  Rule out 
dementia due to head trauma and rule out PTAS, or post traumatic 
adjustment syndrome, were the listed diagnoses.

A VA contract examination was conducted in October 2005.  The 
Veteran stated he had broken his leg when struck by a car in 
1960.  He complained of pain and difficulty standing, which 
occurred as often as three times a week for up to 15 minutes.  
The Veteran used medication and wore a stocking.  On examination, 
the right leg was 3 cm shorter than the left and the Veteran 
limped, but there was no objective sign of abnormal weight 
bearing.  The knee appeared normal, with tenderness along the 
medial aspect.  Range of motion was normal, but pain began at 125 
degrees.  Pain did cause functional limitation, particularly 
after repeated movement.  The right ankle was normal.  X-rays 
showed the old fracture was well healed.

At a December 2006 VA mental health examination, with regard to 
the in-service accident, the Veteran reported that he recalled 
walking along the road and being struck.  He then remembered 
waking in the hospital.  

A VA scars examination was conducted in April 2010.  The examiner 
noted a single scar of the right leg, oblique across the right 
anterior leg.  The scar was stable and the Veteran reported no 
associated pain.  The scar measured 1 cm by 16 cm, for an area of 
16 sq cm.  The scar was not keloid or inflamed, and caused no 
functional disability.

On April 2010 VA orthopedic examination, the examiner noted that 
VA treatment records showed no treatment for leg complaints.  The 
Veteran complained of hip, back, and knee pains due to "sleeping 
wrong" and standing suddenly.  He reported pain at the fracture 
site, the knee and the hip.  No assistive devices were needed.  
The right leg was one inch shorter than the left.  The examiner 
associated complaints of right hip, low back pain, right knee 
pain, and limited ankle motion to age and other problems, but not 
to the right tibia and fibula fracture.  X-rays showed a healed 
fracture, with no current acute problems.  The examiner specified 
that there were no significant effects of the old fracture.

At an April 2010 mental disorders examination, the examiner noted 
the Veteran's report of a serious accident in service.  However, 
the Veteran had no memory of the details of the accident.  The 
examiner noted the Veteran was a poor and unreliable historian, 
perhaps due to a cognitive deficit.  There was no consistent 
timeline given for events or symptoms.

A VA traumatic brain injury examination was conducted in May 
2010.  The claims file was reviewed in conjunction with the 
examination.  The Veteran reported that he was struck by a car in 
1960.  He was "stunned" and does not recall anything prior to 
being in the hospital in Frankfurt, Germany.  He sustained a leg 
fracture; there was no definite report of a brain injury.  The 
Veteran was in a second accident in 1983; he was knocked 
unconscious in that event.  After an extensive interview and 
examination, the doctor reported that the Veteran was unable to 
identify any residual problems from an in-service head injury, 
and the examiner could find no clinical evidence of any residuals 
either.  

III.  Analysis

A.  Evaluation of Residuals of a Right Tibia and Fibula Fracture

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The residuals of right tibia and fibula fracture with scar and 
slight shortening of the leg are currently evaluated as 10 
percent disabling under Diagnostic Code 5262.  This Code provides 
that malunion of the tibia and fibula with slight knee or ankle 
disability is rated 10 percent disabling; malunion of the tibia 
and fibula with moderate knee or ankle disability is rated 20 
percent disabling; and malunion of the tibia and fibula with 
marked knee or ankle disability is rated 30 percent disabling.  
Nonunion of the tibia and fibula with loose motion, requiring a 
brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.  

The competent and credible evidence of record does not establish 
the presence of any right ankle disability; the sole doctor to 
render an opinion on a nexus to the in-service accident stated 
that ankle problems were not related to the fracture.  However, a 
slight impairment of the right knee is shown.  The October 2005 
VA examiner found limitation of motion of the knee to 125 degrees 
due to pain.  While this degree of limitation is not compensable 
for purposes of compensation under Codes governing motion of the 
knee in flexion or extension, it is sufficient to show a slight 
disability under Code 5262.  It is not of such severity to be 
considered moderate or marked, however.  The described functional 
capacity including as reflected in the Veteran's statements, even 
with pain, does not rise to such level.  Assignment of an 
increased evaluation for the service connected right knee joint 
disability is not warranted.

Consideration has also been given to assignment of separate 
compensable evaluations for the other identified residuals of the 
tibia and fibula fractures.

Scars are evaluated under one of a number of Codes.  Code 7802 is 
applicable to scars, other than the head, face, or neck, that are 
superficial or that do not cause limited motion.  Superficial 
scars that do not cause limited motion, in an area or areas of 
144 square inches (929 sq. cm.) or greater, are rated 10 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that scars 
in widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 4.118 
(2008).

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2008). 

Diagnostic Code 7804 provides a 10 percent rating for superficial 
scars that are painful on examination.  Note (1) to Diagnostic 
Code 7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that a 10-
percent rating will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 
also directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118 (2008). 

The criteria for evaluation of scars were amended effective 
October 23, 2008, but the new criteria apply only to claims filed 
after that date.  The Veteran has not requested application of 
the new criteria to his claim, and the Board finds no advantage 
to him in doing so.  Therefore, only the older, pre-October 2008 
criteria listed above are considered.

The scar clearly identified as associated with the fracture 
involves too small an area for compensation under Code 7802.  As 
the scar is stable on repeated examinations, and there is no 
clinical finding or allegation of tenderness or pain at the scar 
site, compensable evaluations under Codes 7803 and 7804 are not 
merited either.  No separate compensable evaluation for scars is 
warranted.

Similarly, the established shortening of the Veteran's right leg 
by 1 in or 3 cm is not compensable.  Code 5275 provides that 
shortening of 1-1/4 in to 2 in (3.2 cm to 5.1 cm) is rated 10 
percent disabling.  The discrepancy in the lengths of the 
Veteran's legs does not meet this standard.

The preponderance of the evidence is against the Veteran's 
claims; there is no doubt to be resolved, and an increased 
evaluation for residuals of a right tibia and fibula fracture 
with scar and slight shortening of the leg is not warranted.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 

B.  Service Connection for Residuals of a Head Injury

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The evidence of record fails to establish that a head injury in 
fact occurred in service.  The service medical records contained 
in the claims file make no reference whatsoever to any head 
injury in the September 1960 accident, nor do they refer to 
circumstances, such as a loss of consciousness, which would tend 
to support a finding that a head injury occurred.  The Veteran 
made no reference to or claim stemming from such injury for 
almost 40 years after his separation from service, even though he 
did file an earlier claim for benefits for other disabilities.  
The sole evidence of an in-service head injury is the Veteran's 
unsubstantiated allegations.  These are not sufficient in light 
of the other evidence of record to establish the injury did 
occur.  The Veteran has given confusing or contradictory 
statements regarding his injury; at times he stated he was 
knocked unconscious, at other times only that he was stunned.  
Initially he never reported any head injury, and he now describes 
a severe injury.  More generally, he has made allegations which 
are inconsistent.  He describes a "blanket party" in which he 
was totally covered by a blanket and held down while beaten; he 
could not identify anyone involved, and was unable to move while 
covered.  Nevertheless, he alleges he was anally penetrated 
despite being totally covered.  Doctors have also generally noted 
him to be a poor historian.  

It is true that there do exist additional service treatment 
records which could contain additional information regarding a 
head injury.  The records associated with the file do not include 
those from his initial intake treatment following the accident in 
Frankfurt or Landstuhl.  However, a remand to search for and 
obtain such records is not necessary at this time, and their 
absence is harmless.

After a comprehensive VA examination, no residual of any head 
trauma could be identified, either clinically or by competent lay 
testimony.  There is no currently diagnosed residual of a head 
injury, and hence service connection cannot be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Even assuming 
that the missing records would verify an in-service head injury, 
the outcome would remain unchanged.  To the extent treatment 
records identify dementia or cognitive impairments, no doctor 
relates these to a head injury.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; service connection for residuals of a 
head trauma is not warranted.


ORDER

An evaluation in excess of 10 percent for residuals of a right 
tibia and fibula fracture with scar and slight shortening of the 
leg is denied.

Service connection for residuals of a head trauma is denied.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159.

A VA mental disorders examination was conducted in April 2010.  
The examiner was asked to opine whether any currently diagnosed 
psychiatric disorder was at least as likely as not related to 
trauma in service.  The examiner stated that a diagnosis of PTSD 
was not warranted, but she did diagnose a depressive disorder 
with anxious features, rule out dementia, and a paranoid 
personality disorder by history.  She also stated while it would 
require speculation to state whether the Veteran's psychiatric 
state was "significantly affected" by service, it was possible 
that traumas in service exacerbated his psychiatric disturbances.  
She opined that it was "very likely" that the Veteran's 
personality disorder and/or depression were present before 
service.  

The April 2010 opinion is too speculative for adjudication 
purposes.  The examiner failed to report any rationale or 
supporting evidence for her conclusion that there was a pre-
existing psychiatric disorder.  Further, she failed to apply the 
proper standard in discussing the likelihood of aggravation of 
any pre-existing disability.  Remand is required for 
clarification.

The Veteran has additionally submitted a letter from a friend 
describing his behavior before and after service, which was not 
considered the RO or the VA examiner.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records from 
the medical center at San Antonio, as well as 
all associated clinics and any other VA 
facility identified by the Veteran or in the 
record. 

2.  Schedule the Veteran for a VA mental 
disorders examination.  The claims folder 
must be reviewed in conjunction with the 
examination.  The examiner should identify 
all current psychiatric disorders, and should 
opine as to whether any such were at least as 
likely as not caused or aggravated by 
military service.  Aggravated means 
chronically worsened beyond the natural 
progression.  If aggravation is found, the 
examiner should specify the basis for finding 
a condition pre-existed service.  A full and 
complete rationale is required for all 
opinions expressed.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


